Title: To Thomas Jefferson from James Monroe, 30 April 1821
From: Monroe, James
To: Jefferson, Thomas


Dear Sir
Washington
April 30th 1821.
The whole amount of claims of the state of Virga, against the UStates, which has been presented, is not more than 50,000 dolrs, of which 11.000 have been suspended a long time, for the want of satisfactory explanation, which it is apprehended cannot be given. The residue of the claims, that is, of the claims exceeding that sum, have been presented by the agent of the State, Mr C. Selden, since the receit of your letter, and of these, 30.000 dolrs may be paid as soon as the Treasurer of the State gives to any person the requisite authority, of which the agent has been inform’d. The account of all the claims will be audited & closed, as soon as possible, & the balance if any paid without delay. This view furnishes a result different I fear from what you had expected, but will I hope produce no unfavorable effect on the university, the early commencement of whose duties, is so important to the State & indeed to our system of government. Nothing interesting has occurrd here, or intelligence of that kind been recievd from Europe since my last letter to you. with great respect & regard dear sir yoursJames Monroe